Citation Nr: 1512898	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to an initial, compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1968 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the RO that granted service connection for bilateral hearing loss evaluated as 0 percent (noncompensable) disabling effective August 20, 2010.  The Veteran timely appealed for a higher initial rating.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A June 2011 rating decision included a denial of the Veteran's claim for a TDIU, and the Veteran did not submit a notice of disagreement with that rating decision.  He reportedly had been working part-time and was considered underemployed.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter has been addressed in the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.



REMAND

The Veteran contends that the service-connected bilateral hearing loss disability on appeal is more severe than currently rated, and warrants an initial, compensable rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Records reflect, historically, that the Veteran's principal duty in active service was as a helicopter repairman and crew chief, and that he was diagnosed in service with mild high frequency sensorineural hearing loss in both ears.  He initiated a claim for service connection on August 20, 2010.

The Veteran was last afforded VA audiometric testing to evaluate the severity of his service-connected bilateral hearing loss disability in March 2011.  Since then, both he and his representative have described a worsening of the disability.

Under these circumstances, VA cannot rate the service-connected bilateral hearing loss disability on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from April 2011 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran an appropriate VA audiological examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  
 The examiner should also provide a full description of the current effects of the Veteran's bilateral hearing loss disability on his employment and/or daily activities.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal-taking into consideration provisions of 38 C.F.R. § 3.321(b).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

